Order entered December 4, 2012




                                            In The
                                    Court of ppeal
                                   igtri t of at
                                     No. 05-09-01377-CV

                    BALISTRERI-AMRHEIN, DARLENE C., Appellant

                                              V.

                   AHI & INSPECTOR AARON D. MILLER, Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01145-2008

                                           ORDER

       Pursuant to the Texas Rules of Appellate Procedure, the court of appeals clerk may not

send the record to the Supreme Court unless it is requested by the Supreme Court. TEX. R. APP.

P. 54.2(a). Accordingly, appellant’s motion for transfer of all filed court records to the Supreme

Court of Texas is DENIED.




                                                     MARTIN
                                                     JUSTICE